Citation Nr: 1528098	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  03-25 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee disabilities.  

2.  Entitlement to service connection for bilateral ankle disabilities, to include as secondary to the service-connected bilateral plantar fasciitis disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to November 1994, to include combat operations in Somalia.  The Veteran passed away in August 2014.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina, that denied the Veteran's claims of entitlement to service connection for bilateral knee and ankle disabilities.  This appeal was previously before the Board in April 2005, August 2006, October 2007, May 2009, and March 2011; on each occasion, it was remanded for additional development.  In July 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  Unfortunately, the VHA opinion indicated that additional development was needed and this appeal was again remanded by the Board in April 2013, and again in September 2013.

In March 2005 the Veteran testified via videoconference before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was subsequently offered and accepted another hearing, and in March 2008 testified in person before the undersigned Veterans Law Judge, seated at the RO.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

Prior to issuing a decision on the merits of the Veteran's claims on appeal, the Board received notice that the Veteran died in August 2014, during the pendency of the appeal.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of service connection for a bilateral knee disability or a bilateral ankle disability.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14 , and 20).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  A death certificate located in the Veteran's Virtual VA electronic record shows that the Veteran died in August 2014.  See attachment to VA Form 21-534EZ Application for Dependency and Indemnity Compensation (DIC) by Surviving Child dated October 23, 2014.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...." 38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).


ORDER

The appeal is dismissed.  



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


